Name: Commission Regulation (EC) NoÃ 1786/2006 of 4 December 2006 amending Annexes III B, IV, and VI to Council Regulation (EC) NoÃ 517/94 as regards textile quotas for 2007
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  trade policy;  Europe;  tariff policy;  international trade
 Date Published: nan

 5.12.2006 EN Official Journal of the European Union L 337/12 COMMISSION REGULATION (EC) No 1786/2006 of 4 December 2006 amending Annexes III B, IV, and VI to Council Regulation (EC) No 517/94 as regards textile quotas for 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), and in particular Article 5(2) thereof, Whereas: (1) Regulation (EC) No 517/94 establishes the annual quantitative limits for certain textile products originating in Montenegro, Kosovo (2) and North Korea. (2) As from 1 January 2007, the European Union will include two new Member States, Romania and Bulgaria. Article 6(7) of the Act of Accession provides that the quantitative restrictions applied by the Community on imports of textile and clothing products are to be adjusted to take account of the accession of the new Member States to the Community. The quantitative restrictions applicable to imports of certain textile products from third countries into the enlarged Community should consequently be adjusted so as to cover imports into the two new Member States. This requires the amendment of certain Annexes to Regulation (EC) No 517/94. (3) In order to prevent the enlargement of the Community from having restrictive effects on trade, it is appropriate, when amending the quantities, to use a methodology which takes into account, for the purpose of adjusting the new quota levels, the traditional imports into the new Member States. A formula consisting of the average of the last three years imports into the two new Member States originating in third countries provides an adequate measurement of those historical flows. Due to the fact that Montenegro became independent on 3 June 2006, the Commission has no separate figures of the trade flow between Montenegro and Kosovo, on one hand, and the new Member States on the other hand. Therefore, the new quota levels have been established using the most appropriate criterion for doing so, namely the population ratios of the two new Member States. A growth rate has been added in both cases. (4) Annexes III B, IV and VI to Regulation (EC) No 517/94 should therefore be amended so as to list quota levels applicable for the year 2007. The detailed rules governing 2007 quota allocation are those contained in Commission Regulation (EC) No 1785/2006 (3) on the management of textile quotas established under Regulation (EC) No 517/94 for the year 2007. (5) All provisions of Regulation (EC) No 517/94 are to apply to imports into the new Member States. Regulation (EC) No 517/94 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee established by Article 25 of Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 Annexes III B, IV and VI to Regulation (EC) No 517/94 are replaced as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2006. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 67, 10.3.1994, p. 1. Regulation as last amended by Commission Regulation (EC) No 931/2005 (OJ L 162, 23.6.2005, p. 37). (2) As defined by the United Nations Security Council Resolution 1244 of 10 June 1999. (3) See page 5 of this Official Journal. ANNEX Annexes III B, IV and VI to Regulation (EC) No 517/94 are amended as follows: 1. Annex III B is replaced by the following: ANNEX III B Annual Community quantitative limits referred to in the fourth indent of Article 2(1) Republic of Montenegro, Kosovo (1) Category Unit Quantity 1 tonnes 631 2 tonnes 765 2a tonnes 173 3 tonnes 84 5 1 000 pieces 356 6 1 000 pieces 191 7 1 000 pieces 104 8 1 000 pieces 297 9 tonnes 78 15 1 000 pieces 148 16 1 000 pieces 75 67 tonnes 65 2. Annex IV is replaced by the following: ANNEX IV Annual Community quantitative limits referred to in Article 3(1) North Korea Category Unit Quantity 1 tonnes 128 2 tonnes 153 3 tonnes 117 4 1 000 pieces 289 5 1 000 pieces 189 6 1 000 pieces 218 7 1 000 pieces 101 8 1 000 pieces 302 9 tonnes 71 12 1 000 pairs 1 308 13 1 000 pieces 1 509 14 1 000 pieces 154 15 1 000 pieces 175 16 1 000 pieces 88 17 1 000 pieces 61 18 tonnes 61 19 1 000 pieces 411 20 tonnes 142 21 1 000 pieces 3 416 24 1 000 pieces 263 26 1 000 pieces 176 27 1 000 pieces 289 28 1 000 pieces 286 29 1 000 pieces 120 31 1 000 pieces 293 36 tonnes 96 37 tonnes 394 39 tonnes 51 59 tonnes 466 61 tonnes 40 68 tonnes 120 69 1 000 pieces 184 70 1 000 pieces 270 73 1 000 pieces 149 74 1 000 pieces 133 75 1 000 pieces 39 76 tonnes 120 77 tonnes 14 78 tonnes 184 83 tonnes 54 87 tonnes 8 109 tonnes 11 117 tonnes 52 118 tonnes 23 142 tonnes 10 151A tonnes 10 151B tonnes 10 161 tonnes 152 3. Annex VI is replaced by the following: ANNEX VI OUTWARD PROCESSING TRAFFIC Annual Community limits referred to in Article 4(2) Republic of Montenegro, Kosovo (2) Category Unit Quantity 5 1 000 pieces 403 6 1 000 pieces 1 196 7 1 000 pieces 588 8 1 000 pieces 1 325 15 1 000 pieces 691 16 1 000 pieces 369 (1) As defined by the United Nations Security Council Resolution 1244 of 10 June 1999. (2) As defined by the United Nations Security Council Resolution 1244 of 10 June 1999.